—Appeals by the defendant from two judgments of the County Court, Westchester County (Lange, J.), both rendered March 16, 2000, convicting him of criminal possession of stolen property in the third degree under Indictment No. 98-01529, and burglary in the second degree under Indictment No. 98-01692, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt under both indictments beyond a reasonable doubt.
The defendant’s remaining contentions are without merit. Ritter, J.P., Friedmann, H. Miller and Cozier, JJ., concur.